Title: To John Adams from Benjamin Stoddert, 17 June 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 17th June 1799

From information from Boston, I find that order can best be promoted on board of the Constitution, which Ship has been most miserably managed heretofore, by removing some of the officers into other ships, and filling their places with others—Lt. Beale is said to be a young man, who promises well, but is too young & inexperienced to act as first Lieutenant on board of such a Ship—Lt. Jarvis is unpopular with Officers and men—I have therefore directed them both to remain at Boston until further orders. Employment will soon be found for them.
Capt. Peleg Talmen, and Capt. Dobell were both in service last war—The latter I have seen, and he appears to be a well qualified man—The former lost an arm in an action, in which he distinguished himself. They are both recommended from Boston, in strong terms—and I beleive they will both be wanted by Talbott—and perhaps Parker, who was lately appointed, also.
I enclose Letters, enclosing Commissions for these Gentlemen—to be forwarded to them, should they meet with your Approbation—
I have the honor to be, / with the highest respect and esteem / sir, / yr most obedt. sevt.

Ben Stoddert